United States Court of Appeals
                     For the First Circuit

No. 06-2326

              SPGGC, LLC; METABANK; U.S. BANK N.A.,

                     Plaintiffs, Appellees,

                               v.

                         KELLY A. AYOTTE,
                 New Hampshire Attorney General,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on May 30, 2007, is amended
as follows:

          The citation on page 18, lines 21-22 should
          read: "supra note 4."